DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23, 27-40 and 48 filed October 18th 2022 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 10/18/2022 is acknowledged. Claims 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.
Secondly, Applicant’s election without traverse of the compound in claim 48 as shown above in the reply filed 10/18/2022 is acknowledged. 
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022. Claims 1-8, 10-23, 27-40 and 48 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of Applicant’s claim to priority in U.S. Provisional Application 62992951 filed 03/21/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Species Election
 After a careful review of the prior art, the elected species of claim 48 is free of the prior art. A claim directed to compound 48 written in independent form is allowable over the prior art. The examiner has moved on to alternative species embraced within claim 1 and the following rejections are based upon this species expansion.   
 
 Claim Objections
Claim 1 is objected to because of the following informalities:  there are duplicate periods at the end of claim 1. Appropriate correction is required. 
   Claims 36-37 are objected to because of the following informalities:  Claim 36-37 are compounds present in Table 1. 
 MPEP 2173.05 (s) states that where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). In the present case, it is not absolutely necessary that the claims refer to the Tables instead of listing the compounds, as shown in claims 36-37, respectively. Appropriate correction to import the compounds of Table 1 into the scope of claims 36-37 is required.

Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-23, and 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation of “N is 1-10” regarding the scope of CLM and the PTM ligand. The metes and bounds of the claims are unclear as there are multiple interpretations. One interpretation is that one of the W, X, Y, Z or Q1-Q4 in CLM must embrace 1-10 nitrogen atoms in the structure. An alternative interpretation is that “N is 1-10” corresponds not to the atom nitrogen, but rather variable “n” of Rn that is the substituent appending the CLM and PTM structures and therefore requires R to be present on the structures. 
  As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the instant case, Applicant has failed to do. 
Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant was presently seeking protection. For the purposes of examination, the examiner has interpreted that the phrase of “N is 1-10” regarding the scope of CLM and the PTM ligand refers to the variable “n” in each of the structures, and subsequent examination is based on this interpretation. 

 Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is directed to the compound of claim 1 wherein W is 0. The metes and bounds of the claim are unclear as there are multiple interpretations of the claim. One interpretation is that the W in moiety CLM is O, while the W in moiety PTM is S or O as disclosed in claim 1. An alternative interpretation is that W in moiety PTM is O and W in moiety CLM is one of CH2, O, CHR, C(O), SO2, NH, N and optionally substituted cyclopropyl groups. A third interpretation is that W is O for both CLM and PTM moieties. 
 Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is seeking protection. For the purposes of examination, the examiner has interpreted that the scope of claim 5 requires that only the W of PTM is required to be O, and subsequent examination is based on this interpretation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-23, 27-31, 33-35, 38-40 rejected under 35 U.S.C. 103 as being unpatentable over Gray (WO2020/081682 published 04/23/2020 with U.S. Provisional Application 62746283 filed 10/16/2018) in view of Garofalo (WO2019/222173 published 11/12/2019).
  
    PNG
    media_image1.png
    814
    1490
    media_image1.png
    Greyscale

 Gray teaches preparing bifunctional degrading compounds that compose a degrader of LRRK2 linked to a linker L and a degron D (abstract, claim 1). Gray teaches that indazole LRRK2 inhibitors of Formula (I-2a) are suitable components for the  LRKK2 degrader portion of the bifunctional molecule, linked to a linker L and a degron D ([0086]-[0088], claims 1, 5-6 and 22).    
 Exemplified by Gray are bifunctional degraders compounds including compound 8 shown above, wherein degron D comprises the structure of Formula (a1) wherein Q1-Q4 are each independently CH, W is C(O), X and Z are each independently O, and Rn, A and G are each independently H (pages 105-106, claims 1, 22).  
Gray teaches that the linker LIN is composed of C(O)C1-C8 alky optionally substituted by an N and an O wherein r is 2, m is 0 and n is 0 (page 105-106). Gray teaches wherein Q of PTM-I is (a), wherein A1-A3 are each CH and ring B is indazole (a) and that the Q-(RPTM) corresponds to the following indazole structure modified with 
    PNG
    media_image2.png
    77
    100
    media_image2.png
    Greyscale
  .  Gray teaches that alternative indazole compounds that are LRRK2 degraders are suitable targeting ligands for the bifunctional degrading compound ( [0086]-[0088]). Regarding the scope of claims 37-40, Gray teaches formulation of said bifunctional compound with pharmaceutically acceptable carriers as well as with additional anti-neurodegenerative agent, such as carbidopa ([0155]-[0157], claims 1, 22-23).   
As shown in Table 2, Gray teaches that said  bifunctional degraders are effective at inhibiting LRRK2 wildtype and mutant LRRK2 G2019S with nanomolar potency, similar to the efficacy embraced within instant Table 2 ([0276]-[0277]). 
 The difference between compound 8 of Gray and the compounds of the present claims is that Gray does not specifically teach wherein LRRK2 binding PTM comprises the structure of PTM-I. 
   Garofalo teaches that compounds that comprise the structure of PTM-I are efficacious for inhibiting LRRK2 (abstract, claim 1, 88-89 and 91). Embraced within Garofalo is Example 24 shown above which corresponds to the claimed LRRK2 binding PTM-I structural limitations and comprises the same LRRK2 inhibitory activity as compounds embraced within Gray above: R2 is H, R3a is H, R3B, R4 and R5 are each CH3, Q-(RPTM) is indazole wherein A1-A3 are each CH, ring B is a diazole optionally substituted with a substituted heterocycle(page 84-85, Table 1). 
  Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the LRRK2 degrader in the bifunctional degrader compound 8 of Gray for an alternative LRRK2 degrader, such as example 24 of Garofalo, in order to arrive at the instantly claimed compounds. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the instant case, Gray teaches that the LRRK2 inhibitory ligand on the bifunctional degrader compound is adjustable, with alternative indazole LRRK2 inhibitors suitable for substitution to yield the desired therapeutic effect ([0086]-[0088], claims 1, 5-6 and 22). Accordingly, said skilled artisan would have readily predicted that replacement of the indazole LRRK2 inhibitor on compound 8 of Gray, with an alternative indazole LRRK2 inhibitor, such as Example 24 of Garofalo, the resulting bifunctional degrader would have been effective at inhibiting LRRK2 in a subject. 
Applicant is additionally reminded of MPEP 2143 wherein it should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound. As a second example, it could be possible to view a claimed compound as consisting of two known compounds attached via a chemical linker. The claimed compound might properly be found to have been obvious if there would have been a reason to link the two, if one of ordinary skill would have known how to do so, and if the resulting compound would have been the predictable result of the linkage procedure. Thus, Office personnel should recognize that in certain situations, it may be proper to reject a claimed chemical compound as obvious even without identifying a single lead compound.
 In the instant case, the compounds of the present claims consist of known LRRK2 inhibitors and a E3 ligase molecule, attached via a chemical linker LIN. The prior art of Gray discloses linking the same E3 ligase CLM molecule via the same chemical linker embraced within the claims to an indazole LRRK2 inhibitor, along with the fact that alternative indazole LRRK2 inhibitors are suitable alternatives for the bifunctional compound (claims 1, 5-6, 22). Considering Gray provides synthetic strategies to modify the indazole LRRK2 ligand on the disclosed bifunctional compounds, consistent with this reasoning, it would have obvious to have selected various techniques from within the prior art of Gray, to arrive at the compounds of the presently claimed, yielding no more than one would expect from such an arrangement.  

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628